Citation Nr: 1108250	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for headaches.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for hand and shoulder pain and tingling.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to October 2002 and from January 2005 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Because the Veteran has disagreed with the initial 10 percent rating assigned following the grant of service connection for headaches, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran stated in a May 2009 that he is not employable solely by reason of his service-connected headache disability.  
The issues of an initial disability rating in excess of 10 percent for headaches, service connection for atrial fibrillation as secondary to PTSD, service connection for a bilateral knee disability, service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the Veteran currently has hypertension.

2.  There is no competent medical evidence showing that the Veteran currently has a hand and shoulder pain and tingling disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, claimed as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for a hand and shoulder pain and tingling disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2006, prior to the date of the issuance of the appealed July 2007 rating decision.

The Board further notes that, in the December 2006 letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of any hand and shoulder pain and tingling disability or a hypertension disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed hand and shoulder pain and tingling disability or a hypertension disability.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Service Connection for Hypertension, to Include as Secondary to Service-Connected PTSD.

Laws and Regulations

Certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).


Factual Background and Analysis

The Veteran's December 2001 entrance examination demonstrated a blood pressure reading of 138/78.  Service treatment records include the following blood pressure readings: a July 2002 blood pressure reading of 136/74; a January 2003 blood pressure reading of 120/88; a November 2004 blood pressure reading of 124/76; an April 2005 blood pressure reading of 118/76; a July 2005 separation examination report revealed a blood pressure reading of 123/69; a September 2005 blood pressure reading was 118/72; and an October 2006 blood pressure reading was 140/82.

An October 2006 private treatment note revealed a blood pressure reading of 125/83.  

In a January 2007 psychiatric assessment, a private therapist noted that the Veteran had "hypertension- cardiac issues related to stress".

A January 2007 treatment note recorded a blood pressure reading of 118/60.

The Veteran underwent a VA examination for arrhythmias in May 2007.  His blood pressure was recorded as 136/99.  The diagnosis was idiopathic atrial fibrillation which was currently resolved.

A May 2008 VA treatment note indicated that the Veteran provided a history of hypertension.  That same day, his blood pressure was noted to be 126/86.

A February 2009 emergency department report noted that the Veteran's blood pressure reading was 112/62.  

Medical records from A.J., M.D., dated in February 2010 include blood pressure readings of 130/96, and 112/62.  No diagnosis of hypertension was provided.

The initial requirement for establishing a valid claim for service connection, on a direct or a secondary basis, consists of evidence of a current disability.  Based on the evidence of record, the Board finds that the Veteran does not have a current hypertension diagnosis.  

Initially, neither the Veteran's service treatment records nor post-service medical records demonstrate treatment for or a diagnosis of hypertension.

The Veteran's number blood pressure readings are not high enough to be considered hypertension under VA schedular guidelines, as the diastolic blood pressure was not 90mm. or greater, and the systolic blood pressure was not 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

While the Board notes that the Veteran had a reading of 99mm for his diastolic blood pressure at his May 2007 VA examination, none of the other blood pressure readings before or after the May 2007 VA examination revealed diastolic blood pressure above 90mm.  His most recent blood pressure rating in February 2009 was 112/62.

The Board also notes that in January 2007, a private psychiatric therapist stated that the Veteran had "hypertension- cardiac issues related to stress".  However, a blood pressure reading from the same month was 118/60 and no other medical records, including the May 2007 VA cardiac examination produced a diagnosis of hypertension.

Additionally, while the May 2008 VA treatment note indicated that the Veteran had a history of hypertension, a current diagnosis of hypertension was not given and this notation was based on the Veteran's related history.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that there is no competent medical evidence in the claims file that the Veteran has a current diagnosis of hypertension. 

Given the absence of any diagnosed hypertension disability, service connection is not warranted.

The Board is mindful of the Veteran's assertion that he currently suffers from hypertension due to his service connected PTSD.  The Board acknowledges that he is competent to give evidence about what he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to testify that he developed any current hypertension from an event or injury in service or as a result of his service connected PTSD.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In summary, while the Veteran is certainly competent to testify as to the fact he had symptoms, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, he simply does not now, nor has he ever had a diagnosis of hypertension.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for hypertension as secondary to PTSD must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

	(CONTINUED ON NEXT PAGE)



Service Connection for Hand and Shoulder Pain and Tingling.

Factual Background and Analysis

In a September 2005 post-deployment report of medical history, the Veteran reported that he had experienced numbness and tingling in his arms during his deployment, he was not experiencing those symptoms at the time of the examination.   

In an August 2006 post-deployment health assessment, the Veteran denied numbness or tingling of the hands or feet.   

In October 2006, the Veteran underwent private hospitalization for a rapid heartbeat.  Neurologic examination was intact without focal deficits. 

The Veteran underwent a VA examination for headaches in March 2007.  A motor examination and sensory examination were normal.  Power, tone, coordination and range of active motion were all within normal limits in the upper and lower extremities.

In a January 2007 letter, a VA readjustment counseling therapist noted that the Veteran had a right shoulder/hand injury.  The etiology of the injury was not noted.

Medical records from A.J., M.D. dated in February 2010 include a general physical examination which noted motor power was normal in all limbs, with no sensory deficits.

While a September 2005 report of medical history noted a history of numbness and tingling in his arms, during an August 2006 post-deployment health assessment, the Veteran denied numbness or tingling of the hands or feet.  Although the VA readjustment counseling therapist noted that the Veteran had a right shoulder/hand injury, the etiology of the injury was not noted.  Further, the medical evidence of record does not reveal a diagnosed hand and shoulder pain and tingling disability.  More recent private medical evidence does not note any sensory/neurological impairment of the upper or lower extremities.  Given the absence of any hand and shoulder pain and tingling disability, service connection is not warranted. 

The Board is mindful of the Veteran's assertion that he currently suffers from a hand and shoulder pain and tingling disability due to service.  The Board acknowledges that he is competent to give evidence about what he experienced.  See Charles, supra, Layno, supra.  However, the Veteran is not competent to testify that he developed any current hand and shoulder pain and tingling disability from an event or injury in service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, supra.  There is no indication in the record that the Veteran is a physician.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu, supra.  In summary, while the Veteran is certainly competent to testify as to the fact he had symptoms, he is not competent to render a medical diagnosis.  See Bar, supra; see also, Woehlaert, supra.

The Board finds that the Veteran's own assertions as to the etiologies of his claimed hand and shoulder pain and tingling disability have no probative value.  

For all the foregoing reasons, the Board concludes that the claim for service connection for a hand and shoulder pain and tingling disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as there is a preponderance of the evidence that weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilpin, supra.  Likewise, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of proof of any current hand and shoulder pain and tingling disability, the claim of service connection for a hand and shoulder pain and tingling disability may not be granted.  Gilbert, supra, Brammer, supra.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is denied.

Entitlement to service connection for hand and shoulder pain and tingling is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims. 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for an initial disability rating in excess of 10 percent for headaches, in a May 2009 statement the Veteran indicated that his headache disability had increased in severity as he now had severe headaches 2 to 3 days a week and 3 to 4 prostrating headaches per month which rendered him unable to work.

The record reflects that the Veteran was last afforded a VA examination to determine the degree of severity of his headache disability in May 2007.  Given the reported worsening of the Veteran's disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  A review of the claims file does not show that such an opinion has been obtained with respect to the TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability. 

Regarding the Veteran's service connection for atrial fibrillation, bilateral knee and hearing loss claims, the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim to service connection for idiopathic atrial fibrillation, to include as secondary to service-connected PTSD, the Board notes that the Veteran underwent a VA examination in May 2007.  The examiner determined that the Veteran's episode of atrial fibrillation that was diagnosed in October 2006 was not caused or a result of his PTSD.  The examiner noted that studies have shown that anxiety had been reported as a trigger for paroxysmal atrial fibrillation.  However, the atrial fibrillation of the Veteran was currently not in this category (paroxysmal atrial fibrillation) since he had a single episode of atrial fibrillation which was an idiopathic or lone atrial fibrillation.  Idiopathic indicated that the cause of the atrial fibrillation was unknown.  In this case, there was no support in the literature of a relationship between the lone or idiopathic atrial fibrillation and his current PTSD.  The examiner concluded that there was no causal relationship between the PTSD and a single episode of atrial fibrillation.

The Board notes that the examiner clearly delineated a difference between paroxysmal atrial fibrillation and idiopathic or lone atrial fibrillation when determining that there was no causal relationship between the PTSD and a single episode of atrial fibrillation.  However, the Board notes that since the May 2007 VA examination, the Veteran has been diagnosed with paroxysmal atrial fibrillation as a February 2009 emergency department treatment note diagnosed the Veteran with paroxysmal atrial fibrillation after an episode of nausea, vomiting, symptomatic tachycardia and palpitations.

As the Veteran has a new diagnosis of paroxysmal atrial fibrillation and the May 2007 VA examiner specifically predicated his opinion on a relationship between lone or idiopathic atrial fibrillation and PTSD, a new opinion is needed to determine whether the Veteran's current paroxysmal atrial fibrillation is related to his PTSD.

Regarding the Veteran's bilateral knee disability claim, service treatment records reflect that the Veteran received treatment on multiple occasions for knee complaints while in service.  The Veteran has current complaints of knee pain.  The Board points out that, like other symptoms, pain, numbness, and weakness, alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)

However, while an MRI and X-rays of the bilateral knees have been normal, a November 2007 VA treatment note demonstrates a diagnosis of bursitis.  As the Veteran potentially may have a current bilateral knee disability and had complaints of knee pain in service, the Board finds that the evidence indicates that the Veteran's claimed bilateral knee disabilities may be associated with service.  McClendon v. Nicholson, supra.  The Veteran should therefore be examined to determine whether or not he has a current bilateral knee disability and if so, whether it is etiologically related to service.

Regarding his bilateral hearing loss claim, the Veteran's claim to have hearing loss as a result of in service noise exposure during his service in Iraq. 

After his first period of active service, a January 2004 private audiological examination showed hearing within normal limits.

After his most recent active service in Iraq, the Veteran underwent another private audiological examination in May 2007.  The results of this audiological examination similarly did not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.85 (2010).  However, the May 2007 examination did indicate a worsening in his hearing from the January 2004 examination.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer, supra, Caffre, supra.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for bilateral hearing loss and that further medical examination and opinion in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The RO/AMC should afford the Veteran a neurological examination to determine the current severity of his service-connected headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Neurological Disorders Examination.  

The examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks he may suffer.  Clinical findings should be recorded in terms conforming to VA's rating schedule.

The examiner should describe the impact of the service-connected headaches on the Veteran's employability, to include whether he is unable to obtain or maintain substantially gainful employment secondary to the service connected disorder.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that the Veteran's reports must be considered in formulating the opinion.

3.  The RO/AMC should arrange for the Veteran's medical records to be reviewed by VA physician.  The Veteran's entire claims file must be made available to the examiner for review prior to his/her report.  After reviewing the claims and associated VA medical records, the VA physician should evaluate the etiology of any current pulmonary/heart disorder.  Prior to the entry of any findings, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a heart disability, specifically paroxysmal atrial fibrillation, that was proximately due to or was aggravated by his service-connected PTSD.

Adequate reasons and bases are to be provided with the opinion.

4.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed bilateral knee disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right or left knee disability which had its onset during service or is otherwise related to service.  Reasons and bases should be provided for all conclusions.

5.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss as a result of active service.  The Veteran's exposure to hazardous noise during service is conceded.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

6.  The Veteran  must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

7.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


